 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     JEFFREY S. DUNMIRE, an individual,            )
10                                                 )       Case No. 2:19-cv-00849-RFB-CWH
                                                   )
11                                Plaintiff,       )
                                                   )
12   vs.                                           )       STIPULATION OF EXTENSION OF
                                                   )       TIME FOR DEFENDANT EQUIFAX
13   SELECT PORTFOLIO SERVICING, INC., a           )       INFORMATION SERVICES LLC TO
                                                   )       FILE ANSWER
     Foreign Corporation; EQUIFAX                  )
14
     INFORMATION SERVICES LLC, a Foreign           )
     Limited-Liability Company; TRANS UNION,       )       FIRST REQUEST
15
     LLC, a Foreign Limited-Liability Company; and )
                                                   )
16   EXPERIAN INFORMATION SOLUTIONS,               )
     INC., a Foreign Corporation,                  )
17
                                  Defendants.
18

19          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

20   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

21   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
22
     AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
23
     answer, move or otherwise respond to the Complaint in this action is extended from June 12,
24
     2019 through and including June 26, 2019.          Plaintiff and Equifax are actively engaged in
25
     settlement discussions. The additional time to respond to the Complaint will facilitate settlement
26
27   discussions. This stipulation is filed in good faith and not intended to cause delay.

28
 1         Respectfully submitted this 11th day of June, 2019.
 2
                                                CLARK HILL PLLC
 3
                                                By: /s/ Jeremy J. Thompson
 4                                              Jeremy J. Thompson
                                                Nevada Bar No. 12503
 5
                                                3800 Howard Hughes Pkwy, Suite 500
 6                                              Las Vegas, NV 89169
                                                Tel: (702) 862-8300
 7                                              Fax: (702) 862-8400
                                                Email: jthompson@clarkhill.com
 8
                                                Attorneys for Defendant Equifax Information
 9
                                                Services LLC
10
                                                No opposition
11
                                                 /s/ Erik W. Fox
12                                              Jamie S. Cogburn, Esq.
                                                Nevada Bar No. 8409
13
                                                Erik W. Fox, Esq.
14                                              Nevada Bar No. 8804
                                                COGBURN LAW OFFICES
15                                              2508 St. Rose Parkway, Suite 330
                                                Henderson, NV 89074
16                                              Phone: (702) 748-7777
                                                FAX: (702) 966-3880
17
                                                Email: jsc@cogburnlaw.com
18                                              Email: efox@cogburnlaw.com

19                                              Attorneys for Plaintiff

20   IT IS SO ORDERED:
21
22   __________________________
     United States Magistrate Judge
23             June 14, 2019
     DATED: __________________
24
25

26

27
28

                                                  -2-
 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 11th day of
 3
     June, 2019, via via CM/ECF, upon all counsel of record.
 4
                   Jamie S. Cogburn, Esq.
 5                 Erik W. Fox, Esq.
 6                 COGBURN LAW OFFICES
                   2508 St. Rose Parkway, Suite 330
 7                 Henderson, NV 89074
                   Email: jsc@cogburnlaw.com
 8                 Email: efox@cogburnlaw.com
 9
10

11                                                CLARK HILL PLLC

12                                                By: /s/ Jeremy J. Thompson
                                                  Jeremy J. Thompson
13                                                Nevada Bar No. 12503
                                                  3800 Howard Hughes Pkwy, Suite 500
14                                                Las Vegas, NV 89169
                                                  Tel: (702) 862-8300
15                                                Fax: (702) 862-8400
16                                                Email: jthompson@clarkhill.com

17                                                Attorneys for Defendant Equifax Information
                                                  Services LLC
18
19

20

21
22

23

24
25

26

27
28

                                                    -3-
